


110 HR 3531 IH: Accountability in Enforcing Immigration Laws Act of

U.S. House of Representatives
2007-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3531
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2007
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Mr. Miller of
			 Florida, Mrs. Drake,
			 Mr. Bilbray, and
			 Mr. Tancredo) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to improve
		  the interior enforcement of the immigration laws of the United States, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Accountability in Enforcing Immigration Laws Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—ILLEGAL
				IMMIGRATION
					Sec. 101. Making illegal immigration
				a felony.
					Sec. 102. Detention of illegal
				aliens.
					Sec. 103. State and local law
				enforcement bonuses.
					Sec. 104. Employment investigations
				and restrictions for airport workers.
					Sec. 105. Terrorist watchlist and
				immigration status review for high-risk critical infrastructure.
					Sec. 106. Declaration of Congress
				regarding rapes along the border with Mexico.
					TITLE II—ENFORCEMENT
					Sec. 201. Federal affirmation of
				assistance in the immigration law enforcement by States and political
				subdivisions of States.
					Sec. 202. Training of State and local
				law enforcement personnel relating to the enforcement of immigration
				laws.
					Sec. 203. Financial assistance to
				State and local police agencies that assist in the enforcement of immigration
				laws.
					Sec. 204. Institutional removal
				program (IRP).
					Sec. 205. State criminal alien
				assistance program (SCAAP).
					Sec. 206. State authorization for
				assistance in the enforcement of immigration laws encouraged.
					Sec. 207. Listing of immigration
				violators in the National Crime Information Center database.
				
			IILLEGAL
			 IMMIGRATION
			101.Making illegal
			 immigration a felonySection
			 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)) is amended by
			 striking or imprisoned not more than 6 months, or both, and, for a
			 subsequent commission of any such offense, be fined under title 18, United
			 States Code.
			102.Detention of
			 illegal aliens
				(a)In
			 generalThe Commissioner of
			 United State Immigration and Customs Enforcement shall provide—
					(1)for the detention
			 of all aliens unlawfully present in the United States who are apprehended by
			 State or local law enforcement officers; and
					(2)in the case of a
			 State or local government the law enforcement agency of which detains such an
			 alien, for the payment to such government of the per diem rate to detain such
			 alien from the time of notification to United States Immigration and Customs
			 Enforcement by such government of such detention until such alien is removed
			 from such detention.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out subsection (a).
				103.State and local
			 law enforcement bonusesThe
			 Secretary of Homeland Security is authorized, under the program carried out
			 under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)),
			 to pay bonuses to State and local law enforcement agencies for assistance in
			 enforcing immigration laws.
			104.Employment
			 investigations and restrictions for airport workersSection 44936(a)(1) of title 49, United
			 States Code, is amended in subparagraphs (A) and (B)—
				(1)by inserting
			 , immigration status check, after criminal history record
			 check; and
				(2)by inserting
			 on an annual basis after be conducted.
				105.Terrorist
			 watchlist and immigration status review for high-risk critical
			 infrastructureThere are
			 authorized to be appropriated to the Secretary of Homeland Security such sums
			 as may be necessary for the Secretary to require, as a condition of receipt of
			 a grant under the Buffer Zone Protection Program for a Tier I or Tier II
			 critical infrastructure site, that the owner and operator of the site conduct
			 checks of their employees whose functions affect the security of the site
			 against available terrorist watchlists and immigration status databases.
			106.Declaration of
			 Congress regarding rapes along the border with MexicoCongress condemns rapes by smugglers along
			 the international land border of the United States and urges in the strongest
			 possible terms the Government of Mexico to work in coordination with United
			 States Customs and Border Protection take immediate action to prevent such
			 rapes from occurring.
			IIENFORCEMENT
			201.Federal
			 affirmation of assistance in the immigration law enforcement by States and
			 political subdivisions of States
				(a)In
			 generalNotwithstanding any other provision of law and
			 reaffirming the existing inherent authority of States, law enforcement
			 personnel of a State or a political subdivision of a State have the inherent
			 authority of a sovereign entity to investigate, identify, apprehend, arrest,
			 detain, or transfer to Federal custody aliens in the United States (including
			 the transportation of such aliens across State lines to detention centers), for
			 the purposes of assisting in the enforcement of the immigration laws of the
			 United States in the course of carrying out routine duties. This State
			 authority has never been displaced or preempted by Congress.
				(b)ConstructionNothing
			 in this section may be construed to require law enforcement personnel of a
			 State or political subdivision of a State to—
					(1)report the
			 identity of a victim of, or a witness to, a criminal offense to the Secretary
			 of Homeland Security for immigration enforcement purposes; or
					(2)arrest such victim
			 or witness for a violation of the immigration laws of the United States.
					202.Training of
			 State and local law enforcement personnel relating to the enforcement of
			 immigration laws
				(a)Establishment of
			 training manual and pocket guideNot later than 180 days after
			 the date of the enactment of this Act, the Secretary of Homeland Security shall
			 establish—
					(1)a
			 training manual for law enforcement personnel of a State or political
			 subdivision of a State to train such personnel in the investigation,
			 identification, apprehension, arrest, detention, and transfer to Federal
			 custody of aliens in the United States (including the transportation of such
			 aliens across State lines to detention centers and the identification of
			 fraudulent documents); and
					(2)an immigration
			 enforcement pocket guide for law enforcement personnel of a State or political
			 subdivision of a State to provide a quick reference for such personnel in the
			 course of duty.
					(b)AvailabilityThe
			 training manual and pocket guide established in accordance with subsection (a)
			 shall be made available to all State and local law enforcement
			 personnel.
				(c)ApplicabilityNothing
			 in this section shall be construed to require State or local law enforcement
			 personnel to carry the training manual or pocket guide established under
			 subsection (a)(2) with them while on duty.
				(d)CostsThe
			 Secretary of Homeland Security shall be responsible for any and all costs
			 incurred in establishing the training manual and pocket guide under subsection
			 (a).
				(e)Training
			 flexibility
					(1)In
			 generalThe Secretary of Homeland Security shall make training of
			 State and local law enforcement officers available through as many means as
			 possible, including residential training at the Center for Domestic
			 Preparedness, onsite training held at State or local police agencies or
			 facilities, online training courses by computer, teleconferencing, and
			 videotape, or the digital video display (DVD) of a training course or courses.
			 E-learning through a secure, encrypted distributed learning system that has all
			 its servers based in the United States, is sealable, survivable, and can have a
			 portal in place within 30 days, shall be made available by the Federal Law
			 Enforcement Training Center Distributed Learning Program for State and local
			 law enforcement personnel.
					(2)Federal
			 personnel trainingThe training of State and local law
			 enforcement personnel under this section shall not displace the training of
			 Federal personnel.
					(3)ClarificationNothing
			 in this Act or any other provision of law shall be construed as making any
			 immigration-related training a requirement for, or prerequisite to, any State
			 or local law enforcement officer to assist in the enforcement of Federal
			 immigration laws in the normal course of carrying out their normal law
			 enforcement duties.
					(f)Training
			 limitationSection 287(g) of the Immigration and Nationality Act
			 (8 U.S.C. 1357(g)) is amended—
					(1)by
			 striking Attorney General and inserting Secretary of
			 Homeland Security each place it appears; and
					(2)in paragraph (2),
			 by adding at the end the following new sentence: Such training shall not
			 exceed 14 days or 80 hours, whichever is longer..
					203.Financial
			 assistance to State and local police agencies that assist in the enforcement of
			 immigration laws
				(a)Grants for
			 special equipment for housing and processing illegal aliensFrom
			 amounts made available to make grants under this section, the Secretary of
			 Homeland Security shall make grants to States and political subdivisions of
			 States for procurement of equipment, technology, facilities, and other products
			 that facilitate and are directly related to investigating, apprehending,
			 arresting, detaining, or transporting immigration law violators, including
			 additional administrative costs incurred under this Act.
				(b)EligibilityTo
			 be eligible to receive a grant under this section, a State or political
			 subdivision of a State must have the authority to, and have in effect the
			 policy and practice to, assist in the enforcement of the immigration laws of
			 the United States in the course of carrying out such agency’s routine law
			 enforcement duties.
				(c)FundingThere
			 is authorized to be appropriated to the Secretary of Homeland Security
			 $250,000,000 for fiscal year 2008 and each subsequent fiscal year to make
			 grants under this section.
				(d)GAO
			 auditNot later than three years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall conduct an
			 audit of funds distributed to States and political subdivisions of States under
			 subsection (a).
				204.Institutional
			 removal program (IRP)
				(a)Continuation and
			 expansion
					(1)In
			 generalThe Secretary of Homeland Security shall continue to
			 operate and implement the program known as the Institutional Removal Program
			 (IRP) which—
						(A)identifies
			 removable criminal aliens in Federal and State correctional facilities;
						(B)ensures such
			 aliens are not released into the community; and
						(C)removes such
			 aliens from the United States after the completion of their sentences.
						(2)ExpansionThe
			 institutional removal program shall be extended to all States. Any State that
			 receives Federal funds for the incarceration of criminal aliens shall—
						(A)cooperate with
			 officials of the institutional removal program;
						(B)expeditiously and
			 systematically identify criminal aliens in its prison and jail populations;
			 and
						(C)promptly convey
			 such information to officials of such program as a condition for receiving such
			 funds.
						(b)Authorization
			 for detention after completion of State or local prison
			 sentenceLaw enforcement officers of a State or political
			 subdivision of a State are authorized to—
					(1)hold an illegal
			 alien for a period of up to 14 days after the alien has completed the alien’s
			 State prison sentence in order to effectuate the transfer of the alien to
			 Federal custody when the alien is removable or not lawfully present in the
			 United States; or
					(2)issue a detainer
			 that would allow aliens who have served a State prison sentence to be detained
			 by the State prison until personnel from United States Immigration and Customs
			 Enforcement can take the alien into custody.
					(c)Technology
			 usageTechnology such as video conferencing shall be used to the
			 maximum extent possible in order to make the Institutional Removal Program
			 (IRP) available in remote locations. Mobile access to Federal databases of
			 aliens, such as IDENT, and live scan technology shall be used to the maximum
			 extent practicable in order to make these resources available to State and
			 local law enforcement agencies in remote locations.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security to carry out the Institutional Removal
			 Program—
					(1)$100,000,000 for
			 fiscal year 2008;
					(2)$115,000,000 for
			 fiscal year 2009;
					(3)$130,000,000 for
			 fiscal year 2010;
					(4)$145,000,000 for
			 fiscal year 2011; and
					(5)$160,000,000 for
			 fiscal year 2012.
					205.State criminal
			 alien assistance program (SCAAP)Section 241(i)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(i)) is amended by inserting before the period at
			 the end the following: and $1,000,000,000 for each subsequent fiscal
			 year.
			206.State
			 authorization for assistance in the enforcement of immigration laws
			 encouraged
				(a)In
			 generalEffective six months after the date of the enactment of
			 this Act, a State, or political subdivision of a State, that has in effect a
			 statute, policy, or practice that prohibits law enforcement officers of the
			 State, or of a political subdivision within the State, from assisting or
			 cooperating with Federal immigration law enforcement in the course of carrying
			 out the officers’ routine law enforcement duties shall not receive 25 percent
			 of the non-emergency funds that would otherwise be allocated to the State, or
			 to the political subdivision of the State, from the Department of Homeland
			 Security. If the Secretary of Homeland Security determines that such is
			 appropriate, the Secretary may withhold an additional 25 percent of such funds
			 that would otherwise be so allocated.
				(b)Rule of
			 constructionNothing in this section shall require a law
			 enforcement official from a State or a political subdivision of a State to
			 report or arrest victims or witnesses of a criminal offense.
				(c)Reallocation of
			 fundsAny funds that are not allocated to a State or to political
			 subdivision of a State due to the failure of the State or the political
			 subdivision of a State to comply with subsection (a) shall be reallocated to
			 States or political subdivisions of States that comply with such
			 subsection.
				207.Listing of
			 immigration violators in the National Crime Information Center
			 database
				(a)Provision of
			 information to the NCICNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary for Border and Transportation
			 Security of the Department of Homeland Security shall provide the National
			 Crime Information Center of the Department of Justice with such information as
			 the Under Secretary may have on any aliens against whom a final order of
			 removal has been issued, any aliens who have signed a voluntary departure
			 agreement, any aliens who have overstayed their authorized period of stay, and
			 any aliens whose visas have been revoked. Such information shall be provided to
			 the National Crime Information Center, and the National Crime Information
			 Center shall enter such information into the Immigration Violators File of the
			 National Crime Information Center database, regardless of whether—
					(1)the alien received
			 notice of a final order of removal;
					(2)the alien has
			 already been removed; or
					(3)sufficient
			 identifying information is available on the alien.
					(b)Inclusion of
			 information in the NCIC databaseSection 534(a) of title 28,
			 United States Code, is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)by redesignating
			 paragraph (4) as paragraph (5); and
					(3)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)acquire, collect,
				classify, and preserve records of violations of the immigration laws of the
				United States, regardless of whether the alien has received notice of the
				violation or whether sufficient identifying information is available on the
				alien and even if the alien has already been
				removed.
							.
					
